Citation Nr: 1744490	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  08-32 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hip disabilities, to include as secondary to a service-connected low back disability.


ORDER

Service connection for bilateral hip disabilities, secondary to a service-connected low back disability are granted.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the currently diagnosed bilateral hip disabilities, are etiologically related to a service-connected low back disability.





CONCLUSION OF LAW

The criteria to establish service connection for bilateral hip disabilities, are approximated.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Introduction

The Veteran served on active duty from January 1989 to January 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board notes the Veteran submitted additional arguments in August 2017 and did not waive AOJ review.  However, because this decision is a full grant of the benefits sought, there can be no prejudice to the Veteran under 38 C.F.R. 
§ 20.903 by issuing it.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Furthermore, given the favorable outcome in this decision that represents a full grant of the issues on appeal, further explanation of how VA has fulfilled the duties to notify and assist is not necessary. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of service connection for depression has been raised by the record in an August 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. 
§ 19.9(b) (2016).

Discussion

The Veteran seeks service connection for a bilateral hip disability, which he asserts are etiologically related to a service-connected low back disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran is currently service-connected for: 1) lumbar strain, L5-S1, with spondylarthritis and mechanical back pain (a back disability); 2) left lower extremity S1 radiculopathy associated with the back disability; 3) right lower extremity S1 radiculopathy associated with the back disability; and 4) multiple disc protrusion of the cervical spine with C7 recurrent sensory neuropathy.

As an initial matter, the Board finds that the Veteran has bilateral hip disabilities.  In October 2011, the Veteran underwent a VA examination of the bilateral hips.  The VA examiner diagnosed the Veteran with status post right-sided trochanteric bursectomy associated now with minimal DJD of the right hip and minimal DJD of the left hip.

The Board notes the January 2012 VA examination concluded the bilateral hips were not aggravated by the back disability.  The rationale was that the physician did not see evidence of the disabilities being diagnosed prior to the back disability.  As outlined in the Board's request for a medical opinion, the examiner did not indicate a clear full review of the file.  

In February 2017, the Board of Veterans' Appeals (Board) determined that a medical opinion from an orthopedic surgeon would assist in resolving the issue on appeal.  In April 2017, the opinion was obtained.  After review of the available medical records, the VA orthopedic surgeon first determined that it was more likely than not that the Veteran's left hip disability was aggravated by his service-connected lumbar spine disability.  To support the opinion, the VA orthopedic surgeon cited to the Veteran's medical records that showed a normal hip in February 2007 and degenerative joint disease (DJD) of the left hip in 2011.  The VA orthopedic surgeon was unable to indicate a degree of aggravation without examining the Veteran or his radiological history.

The VA orthopedic surgeon next determined that it was more likely than not that the Veteran's right hip disability was also aggravated by his service-connected lumbar spine disability.  To support the opinion, the VA orthopedic surgeon cited to the Veteran's medical records that showed a normal hip in January 2003 but then the Veteran underwent a bursectomy of the left hip in 2004.  The VA orthopedic surgeon was unable to indicate a degree of aggravation without examining the Veteran or his radiological history.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. Specifically, the Board could seek further examination to clarify and definitively opine on the etiology of any current hip conditions. However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).






The Board therefore finds that the evidence is at least in equipoise on the question of whether currently bilateral hip disabilities are related to the Veteran's service-connected lumbar spine disability.  The VA orthopedic surgeon cited to evidence suggesting a baseline and demonstrating aggravation.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met. 38 U.S.C.A. § 5107 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	C. Teague, Associate Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


